Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
	This action is in response to claims filed 8/6/20. Claims 1-22 are pending and under examination. 

Drawings
The drawings are objected to because figure 10 recites an amino acid requiring identification by a sequence identifier. This may appear in either the drawing itself or the specification; however, as it appears in neither, the drawings are objected to.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: because figure 10 recites an amino acid requiring identification by a sequence identifier. This may appear in either the drawing itself or the specification; however, as it appears in neither, the specification is objected to.
Appropriate correction is required.

Claim Objections
Claim 12 is objected to because of the following informalities:  “any of” in line 1 should be deleted, as there are no choices other than claim 1.  Appropriate correction is required.
Claim 2 is objected to because of the following informalities: certain elements are repeated in the lists. For example, SEQ ID NO: 3, SEQ ID NO: 6 and SEQ ID NO: 9 are listed as alternatives for HCDR3; however, these sequences appear identical. Identical sequences should be removed to make clear that there is not some unknown difference between the elements which would warrant the listing of the same sequence multiple times in the same list. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The list of items in claim 2 does not have an “and” or “or” before the last item on the list. It is therefore unclear if the antibody needs all six CDRs (“and an LCDR3”) or if the antibody only needs one (“or an LCDR3”).


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6, and 12-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 is directed to any isolated monoclonal antibody or antigen binding fragment thereof that binds certain epitopes of phosphorylated tau. As such, the claim is directed to an antibody defined entirely by function (binding). See MPEP §2163(I)(A) which states:
 "The claimed invention as a whole may not be adequately described where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art recognized correlation or relationship between the structure of the invention and its function. A biomolecule sequence described only by a functional characteristic, without any known or disclosed correlation between that function and the structure of the sequence, normally is not a sufficient identifying characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.”
a priori look at an antigen sequence (an epitope comprising certain phosphorylated residues) and envisage the combination of six CDRs that will bind that antigen. First, even highly related CDRs may not bind the same target. See for example Kussie (IDS 10/6/20 citation 48) who demonstrates that a single amino acid change in the heavy chain of an antibody which binds p-axophenylarsonate (Ars) completely abrogates the ability of the antibody to bind Ars but adds the functionality of binding the structurally related p-azophenylsulfonate (e.g., abstract). Second, even when provided with several related antibodies that bind the desired target, this does not represent the astronomical and potentially unknowable breadth of all possible amino acid sequences which will result in the desired binding properties. This is exemplified by the Court decision in Abbvie (Abbvie v Janssen 759 F.3d 1285 (Fed. Cir. 2014)), where Abbvie developed over 200 antibodies that shared 99.5% identity in the variable regions (p.7) and which bound the target, but in no way allowed one to envisage the unique structure of Centocor’s antibodies which bound the same target but shared only 50% sequence similarity (see table on page 11).
Thus, the art recognizes that the CDRs define the binding properties of an antibody and that even single amino acid changes to this region can completely abrogate the binding specificity of an antibody. As a further example, see Chen (IDS 10/6/20 citation 11) which demonstrates single amino acid changes in the VH CDR2 sequence can increase binding, decrease binding, destroy binding, or have no effect on binding when compared to the wild-type antibody. 
The specification discloses certain, specific antibodies as defined by their CDRs, e.g., those of claim 3. However, as discussed above, without any way to determine how broad the genus of such antibodies are, there is no way to determine if these antibodies represent the full breadth of what is claimed. The disclosure of these specific antibodies would not convey to the artisan that Applicant was in possession of the full genus of all antibodies which possess the required functions nor does it allow the skilled artisan to envisage the specific structure of such antibodies.

	This rationale extends to the claimed methods as well. For example, in a method of treatment using the antibodies of claim 1 (see claim 18), since the specification does not convey possession of the genus of antibodies being used the specification cannot convey to the skilled artisan that Applicant invented a method using all of said antibodies. “The claimed method depends upon finding a compound that selectively inhibits PGHS-2 activity. Without such a compound, it is impossible to practice the claimed method of treatment” (Univ. of Rochester, 249 F. Supp. 2d at 228). Such is the case here, where without possession of the genus of antibodies which bind the claimed epitopes, a method of using those antibodies cannot be practiced. The method of producing such antibodies fails the written description for a similar reason: the claim requires the nucleic acid encoding the antibody, that nucleic acid sequence must therefore necessarily encode the amino acid sequence, and for reasons above Applicant was not in possession of all amino acid sequences which define antibodies capable of binding the claimed antigen.
	Finally, claims 4 and 6 encompass variable regions with a 95% identity to the variable regions of the claimed sequences. As noted herein (see for example §102 rejection below), the CDRs of these antibodies was already known and the instant invention lies in humanizing the variable region. While the specification suggests certain mutations are beneficial, e.g., D56S at paragraph 221, such mutations are not required to be preserved by the claims. Rather, the claim encompasses arbitrarily altering the framework region within 5% of the parent sequence to generate other antibodies with the same properties. However, as also noted by the specification, human framework adaptations require making such variants (example 4) and the claims do not require any particular portion of the variable regions to be conserved in order to preserve this humanization. Rather, the specification discloses four human framework regions (paragraph 221; claim 5), while the claims encompass altering any five of these residues to any other amino acid so long as the CDRs are preserved. This does not convey possession of the breadth of all variable regions 95% identical to the disclosed framework regions. This region is 
	Therefore, claims 1-4, 6, and 12-22 do not meet the written description requirement.

Claims 18-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for reducing tau aggregation in a tauopathy, does not reasonably provide enablement for the breadth of “treating” tauopathy as instantly defined.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
The instant specification sets forth that “treating” includes regression of the disease, preventing the disease, reduction in the duration of symptoms, preventing recurrence of the disease, increased survival of the subject having the disease, and elimination of the disease (paragraph 79). Thus, the method of treatment is broad. However, tauopathies are well known in the art as difficult-to-treat diseases, with few treatments that even reduce symptoms and none that cure the disease. For example, the art currently does not recognize any drug or method that results in the complete prevention of Alzheimer’s disease. See for example Reitz (cited on form 892) that states “as the currently available drugs only slightly affect disease severity and progression, AD remains at present effectively untreatable” (p.2 C1) and Stanford (cited on form 892) that states "unfortunately, there are no currently available FDA-approved medications proven to delay or slow progression of the underlying brain degeneration and loss of synaptic connections that occurs in Alzheimer’s disease”. Where the goal is recognized as difficult and 
The specification notes that the results demonstrated in the specification “suggests that the HFA versions of PT3 will be effective therapeutics” (paragraph 265), indicating therapeutic efficacy was, at the time of filing, merely a hypothesis that required testing. Injecting the mouse model with the antibody reduced tau aggregation (figure 20; paragraph 278), but no comment is made regarding preventing the disease in the animals, reducing the duration of their symptoms, or increasing their survival of the disease. While the specification as a whole indicates the antibody reduces tau aggregation, no evidence is offered of therapeutic efficacy across all “subjects” (which includes humans) and in particular inhibiting tau aggregation in vitro or in a mouse model does not suggest that this antibody is capable of preventing all tauopathies, reversing all tauopathies, etc. 
The instant specification does not provide any working examples of preventing any tauopathies nor does it provide adequate guidance on how to overcome the art-recognized difficult nature of this goal. One skilled in the art could not practice the method of the claims to achieve the result of treating tauopathies as broadly defined by the instant specification. 
Therefore, claims 18-19 are not enabled for the full scope of the claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


(s) 1-3 and 12-22 are rejected under 35 U.S.C. 102(a)(1-2) as being anticipated by Alderfer (US 20150307600; IDS 8/21/18 citation 6).
First, it is noted that the specification itself indicates that antibodies claimed by their function or their CDRs alone was not the instant invention. Rather, “antibodies of the invention were generated by human framework adaptation (HFA) of mouse PHF-tau-specific antibodies” (paragraph 10), that antibody PT3 was the parent antibody and was disclosed previously (paragraph 111, referring to US 93713706, the PGPub being US 20150307600 published on 2015-10-29). Paragraph 179 notes that the humanized antibody “has the same CDR sequences as PT3”.
Regarding claims 1-3, Alderfer discloses the antibody PT3 along with the CDR sequences which define this antibody (table 1). Instant SEQ ID NOs: 1-3 are identical to the CDRs found in Alderfer PT3; see Alderfer SEQ ID NO: 37 in table 1 as well as the CDRs of PT3 identified as SEQ ID NOs: 25, 26/14, and 27/15. Instant SEQ ID NOs: 13-15 are identical to the CDRs found in Alderfer PT3; see Alderfer SEQ ID NO: 38 in table 1 as well as the CDRs of PT3 identified as SEQ ID NOs: 16, 17, and 18. Thus, Alderfer’s disclosure of an antibody comprising VH of SEQ ID NO: 37 and VL of SEQ ID NO: 38 anticipates the instant antibody comprising SEQ ID NOs: 1-3 and 13-15 set forth by instant claim 3 part b. As dependent claims must meet all of the limitation from the claims from which they depend, such an antibody must also meet the limitations of instant claims 1 and 2.
Regarding claim 12, Alderfer teaches combining the antibody with a human constant region (paragraph 45).
Regarding claim 13, Alderfer teaches nucleic acids encoding the antibodies (paragraph 56).
Regarding claim 14, Alderfer teaches a vector comprising the nucleic acids encoding the antibodies (paragraph 57).
Regarding claim 15, Alderfer teaches a host cell comprising nucleic acids encoding the antibodies (paragraph 58).
Regarding claim 16, Alderfer teaches the antibody combined with a carrier (paragraph 76).
Regarding claim 17, Alderfer teaches using the antibodies to reduce pathological tau aggregation in a subject (paragraph 61).

Regarding claim 20, Alderfer teaches a method of producing the antibody by culturing a cell and recovering the antibody (paragraph 59).
Regarding claim 21, Alderfer teaches using the antibodies to detect PHF-tau (paragraph 80).
Regarding claim 22, Alderfer teaches detecting the PHF-tau in blood of the subject (paragraph 81).
Therefore, claims 1-3 and 12-22 are anticipated by Alderfer.
Regarding the claims defining the variable regions and not just the CDRs (claims 4-11), Alderfer discloses several VH and VL sequences as well as generic instructions to humanize such antibodies (paragraph 44). However, these do not appear to meet the criteria of, e.g., 95% identical to the instantly claimed sequences. For example, reference SEQ ID NO: 37 is 85.8% identical to instant SEQ ID NO: 27 and 87.9% identical to instant SEQ ID NO: 28. As such, Alderfer does not anticipate the instant claims. Under an obviousness analysis, the elements must be known and/or the differences must be predictable. As discussed in the written description rejection above, the CDRs (and thus the portion responsible for binding) were already known, the instant invention being in the humanization of the framework. As noted by the instant specification, several choices for the heavy and light chain regions were selected, though the specification does not indicate these were known sequences nor does the art of record appear to disclose these as known humanized frameworks. Further, these chains were developed into intact antibodies containing specific mutations, e.g., IGVK1-16*01 at paragraph 221. Without guidance in the art to suggest the particular modifications to these chains or disclosing the human framework region sequences, the resulting chains are considered non-obvious.
Note that claim 9 recites an at least 95% identity as well. However, claim 9 requires the variable region (VH and VL) is fully defined as in claim 8; the 5% difference must be found outside the variable region. With the variable region fully defined including the humanization modifications made to these framework regions being a required, conserved structure, the specification conveys to the skilled artisan a structure/function relationship commensurate with the invention (humanization of a known rodent antibody) such that the skilled artisan would understand Applicant to be in possession of those antibodies .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal 

Claims 1-3 and 12-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 9371376. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference patent claims antibodies comprising the same CDRs including nucleic acids, host cells, and human constant regions; note that ‘376 matured from application 14363888, published as 20150307600, and fully discussed above.

Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-40 of U.S. Patent No. 10766953. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference document claims the same antibodies as the instant claims, e.g., instant claim 3 part (a) is the same antibody as reference claim 1. The reference document is also directed to nucleic acids, host cells, methods of detecting tau, and methods of treating tauopathies. In support of the antibodies of the reference claims, the instant variable chains are also disclosed, making these obvious variants.

Allowable Subject Matter
Claims 5 and 7-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
-US 20120058906 (US 9221902), cited on IDS 10/6/20 citation 4, discloses a number of antibodies with various VH/VL combinations. However, the document does not appear to disclose any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM M WEIDNER whose telephone number is (571)272-3045.  The examiner can normally be reached on M-F 9-16.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Adam Weidner/Primary Examiner, Art Unit 1649